SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 12May 2016  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits 12 May 2016 ANNUAL GENERAL MEETING OF LLOYDS BANKING GROUP PLC Following the annual general meeting held today at the Edinburgh International Conference Centre in Scotland, Lloyds Banking Group plc announces that all the resolutions put to shareholders were passed by the requisite majorities. Resolutions 1 to 24 (inclusive) were passed as ordinary resolutions. Resolutions 25 to 30 (inclusive) were passed as special resolutions. A poll was held on each of the resolutions proposed. The results of the polls are as follows: Resolution Votes For % of Votes Cast Votes Against % of Votes Cast Total Votes Validly Cast Total Votes Cast as a % of the Ordinary Shares in Issue Votes Withheld 1 Receive the report and accounts for the year ended 31 December 2015 69.99% 2 Election of Ms D D McWhinney 70.04% 3 Election of Mr S W Sinclair 70.04% 4 Re-election of Lord Blackwell 70.03% 5 Re-election of Mr J Colombás 70.04% 6 Re-election of Mr M G Culmer 70.04% 7 Re-election of Mr A P Dickinson 70.04% 8 Re-election of Ms A M Frew 70.04% 9 Re-election of Mr S P Henry 70.04% 10 Re-election of Mr A Horta-Osório 70.05% 11 Re-election of Mr N L Luff 70.04% 12 Re-election of Mr N E T Prettejohn 70.04% 13 Re-election of Mr A Watson 70.04% 14 Re-election of Ms S V Weller 70.04% 15 Approval of the Implementation Report section of the Directors' Remuneration Report 69.83% 16 Approval of a final dividend of 1.5 pence per ordinary share 70.07% 17 Approval of a special dividend of 0.5 pence per ordinary share 70.06% 18 Re-appointment of the auditor 70.06% 19 Authority to set the remuneration of the auditor 70.05% 20 Lloyds Banking Group Long-Term Incentive Plan 2016 70.03% 21 Lloyds Banking Group North America Employee Stock Purchase Plan 2016 70.03% 22 Authority to make political donations or to incur political expenditure 69.91% 23 Directors' authority to allot shares 69.03% 24 Directors' authority to allot shares in relation to the issue of Regulatory Capital Convertible Instruments 69.83% 25 Limited disapplication of pre-emption rights (ordinary shares) 69.83% 26 Limited disapplication of pre-emption rights (Regulatory Capital Convertible Instruments) 69.82% 27 Authority to purchase own ordinary shares 70.05% 28 Authority to purchase own preference shares 69.99% 29 Adoption of new articles of association 70.04% 30 Notice period for general meetings 70.05% Dyfrig John, Independent Non-Executive Director, retired from the board on 11 May 2016 and therefore did not seek re-election at the annual general meeting. For all resolutions, as at 6.00pm on 10 May 2016 (the time at which shareholders who wanted to attend, speak and vote at the meeting were required to have their details entered in the register of members), there were 71,373,735,357 ordinary shares in issue. 195 shareholders or persons representing shareholders attended the meeting. Shareholders are entitled to one vote per ordinary share. Votes withheld are not votes and, therefore, have not been counted in the calculation of the proportion of votes for and against a resolution. In accordance with the UK Listing Authority's Listing Rules, copies of the resolutions will be submitted to the National Storage Mechanism and will shortly be available for inspection at www.morningstar.co.uk/uk/nsm Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By:Douglas Radcliffe
